PER CURIAM
*753Appellant seeks reversal of a judgment committing her to the custody of the Mental Health Division for a period not to exceed 180 days. See ORS 426.130. In her sole assignment of error, appellant contends that the record does not contain legally sufficient evidence that, due to a mental disorder, she was unable to provide for her basic needs. See ORS 426.005(1)(f)(B). The state concedes that the evidence was insufficient to support the trial court's determination that appellant was a person with mental illness and that the judgment should be reversed. We agree, accept the state's concession, and reverse the judgment.
Reversed.